DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al (US 2016/0111461).
Regarding claim 1, Ahn (Figs. 3 and 7) discloses an image sensor comprising: a first photodetector 740 (storage photocharges, [0114]) disposed within a semiconductor substrate 710; a second photodetector 730 ([0114]) disposed within the semiconductor substrate 530; an isolation structure 750 ([0115]) extending from a front-side surface of planar gate”, [0104]) and a readout gate dielectric layer (not shown, see [0111], “A gate insulation layer (not shown) may be formed between the gates 540, 542, and 544 … and the semiconductor substrate 710”) disposed between the readout gate electrode 542P and the front-side surface of the semiconductor substrate 710, wherein a bottommost surface of the readout gate dielectric layer is disposed along the front-side surface of the semiconductor substrate 710 ([0111]) and a bottommost surface of the readout gate electrode 542P (see annotations in Fig. 7 reproduced below) is disposed vertically above the front-side surface of the semiconductor substrate 710.






	



[AltContent: textbox (Bottommost surface of readout gate electrode or “planar gate electrode 542P”)]

[AltContent: arrow][AltContent: textbox (“gate insulation layer (not shown) formed between the gates 542… and substrate 710” ([0111])][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    428
    528
    media_image1.png
    Greyscale

Regarding claims 2-3, Ahn (Figs. 3 and 7) further discloses: a first source/drain region (not shown, corresponding to one of the sour/drain regions of the readout transistor 542, see [0089]) disposed along a first sidewall of the readout gate electrode SG; and a second source/drain region (not shown, corresponding to one of the sour/drain regions of the transfer transistor 544 disposed adjacent to the first sidewall of the readout gate electrode SG, see Fig. 3 and [0089])  disposed along the first sidewall of the readout gate electrode, wherein the first sidewall overlies the first photodetector 740; and a junction isolation structure (corresponding to a well region 530) in the semiconductor substrate, laterally between and adjoining the first and second source/drain regions ([0089]), wherein the junction isolation structure has an opposite 
Regarding claims 5-6 and 10, Ahn (Figs. 3 and 7) further discloses: a floating diffusion node 560 ([0094]) disposed within the semiconductor substrate and above the first photodetector 740; and a first transfer transistor 544 ([0094]) laterally adjacent to the floating diffusion node 560, wherein a top surface of the first transfer transistor 544 is level with a top surface of the readout transistor 542, wherein the first transfer transistor 544 comprises a first transfer gate electrode TG, and wherein two or more planar sidewalls of the first transfer gate electrode TG respectively face a direction toward the floating diffusion node 560; a second transfer transistor 540 (i.e., transfer or remove photocharges, [0131])  disposed above the second photodetector 730; and wherein the readout transistor 542 is disposed laterally between the first and second transfer transistors, wherein a first junction isolation structure (corresponding to a well portion 530) extends along the first side of the readout transistor 542 and is disposed laterally between the readout transistor 542 and the first transfer transistor 544, a second junction isolation structure (corresponding to another well portion 530) extends along the second side of the readout transistor 542 and is disposed laterally between the readout transistor 542 and the second transfer transistor 540; and the readout transistor 542 has opposite sidewalls extending between the first and second sides of the readout transistor, and wherein the opposite sidewalls are spaced laterally between opposite inner sidewalls of the isolation structure 750.
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose:
● the junction isolation structure has a sidewall underlying the readout gate electrode, and wherein the sidewall of the junction isolation structure is disposed a non-zero distance away from the first sidewall of the readout gate electrode in a direction headed towards the second photodetector (claim 4).
● a third photodetector neighboring the first photodetector and diagonally opposite from the second photodetector; and a reset transistor disposed on the semiconductor substrate and overlying the third photodetector, wherein a first sidewall of the reset transistor is laterally aligned with a first sidewall of the readout transistor on the first side of the readout transistor (claims 7-9).
Claims 11-17 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 21, including: the plurality of transfer transistors are disposed on a front-side surface of the semiconductor substrate and selectively electrically couple the plurality of photodetectors to the FDN; an isolation structure disposed within the semiconductor substrate, wherein the isolation structure continuously surrounds each photodetector in the first and second pixel sensors, and wherein the isolation structure completely extends through the semiconductor substrate; a source-follower transistor overlying the first pixel sensor and gated by the FDN of the 
Claims 21-23 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 21, including: a first sidewall of the readout gate electrode overlies the first photodetector and a second sidewall of the readout gate electrode overlies the second photodetector, and a bottom surface of the readout gate electrode contacts and extends along a top surface of the STI structure.
 Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
A) Applicant (pages 9-11 of remark) argues that Ahn does not suggest “a bottommost surface of the readout gate electrode is disposed vertically above the front-side surface of the semiconductor substrate” as recited in claim 1 because the bottommost surface of the vertical gate 542V1 is disposed vertically below the front-side surface of the semiconductor substrate 710.
This argument is not persuasive because the vertical gate 542V1 in Fig. 7 of Ahn is not relied on for teaching “a readout gate electrode” but rather “the planar gate 542P” is relied on for teaching “a readout gate electrode” as claimed.  Therefore, Fig. 7 of Ahn clearly teaches the bottommost surface of the readout gate electrode 542P is disposed vertically above the front-side surface of the semiconductor substrate 710 (see annotations of Fig. 7 reproduced above).  

This argument is not persuasive because Ahn clearly states in paragraph [0111] that:
A gate insulation layer (not shown) may be formed between the gates 540, 542, and 544 of the respective transistors OX, SX, and TX and the semiconductor substrate 710. (Emphasis added)

	Therefore, Ahn clearly teaches a quoted limitation above because the gate dielectric layer of Ahn is “formed between” the planar gate 542P and the front-side surface of the semiconductor substrate 710 (also see Fig. 7 reproduced above). 
	C) Applicant (pages 11-13 of remark) further argues that Ahn does not suggest “a bottommost surface of the readout gate dielectric layer is disposed along the front-side surface of the semiconductor substrate” as recited in claim 1 because the bottommost surface of the gate dielectric layer is vertically disposed below the front-side surface of the semiconductor substrate.
	This argument is not persuasive because it is not clear that how the bottommost surface of the gate dielectric layer of Ahn is vertically disposed below the front-side surface of the semiconductor substrate when the gate dielectric layer of Ahn is “formed between” the planar gate 542P and the front-side surface of the semiconductor substrate 710 (also see Fig. 7 reproduced above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817